 

EXHIBIT 10.2

 

MONSTER WORLDWIDE, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made, effective as of
[                    ], 200[   ] (the “Grant Date”), by and between MONSTER
WORLDWIDE, INC., a Delaware corporation (hereinafter called the “Company”), and
[                                            ] (hereinafter called the
“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Committee desires to award to the Participant pursuant to the
Company’s 1999 Long Term Incentive Plan, as amended (the “Plan”), shares of
Common Stock upon such terms and subject to such forfeiture and other conditions
as set forth in this Agreement (the “Restricted Stock”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Grant of the Restricted Stock.  Subject to the terms and
conditions of the Plan and this Agreement, the Participant is awarded as
Restricted Stock [          ] shares of Common Stock for a purchase price of
zero ($0.00).  The Restricted Stock shall vest and become nonforfeitable, if at
all, in accordance with Section 2 hereof.

 

2.             Vesting.

 

(a)           Subject to the Participant’s continuous employment by the Company
and its Affiliates, the Restricted Stock granted to the Participant shall vest
and become nonforfeitable as to the percentage of the Restricted Stock indicated
on the dates specified below (each a “Restricted Stock Vesting Date”):

 

 


Date

 

Percentage of Restricted
Stock Becoming Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

In the event the above vesting schedule results in the vesting of any fractional
share of Common Stock, such fractional share of Common Stock shall not be deemed
vested hereunder but shall vest and become nonforfeitable when such fractional
share of Common Stock aggregates a whole share of Common Stock.

 

 

 

1

--------------------------------------------------------------------------------


 

 

(b)           If the Participant’s continued employment by the Company and its
Affiliates is terminated or terminates for any reason (other than death or
Disability), then the Restricted Stock, to the extent not then vested, shall be
forfeited by the Participant to the Company without consideration; provided,
however, that if the Participant’s continued service terminates because of the
Participant’s death or Disability, then the Restricted Stock, to the extent not
then vested and not previously forfeited, shall immediately become fully vested.

 

(c)           Notwithstanding any other provision of this Agreement to the
contrary, in the event that a Change in Control occurs prior to the date that
all of the Restricted Stock is vested, then to the extent not previously
forfeited all of the unvested Restricted Stock shall vest effective upon the
Change in Control.  In the event that a Change in Control occurs on a date prior
to the date that a Participant is determined to be Disabled for purposes of the
Plan and this Agreement, but in the sole determination of the Committee, it is
expected to be determined that the Participant is Disabled at the end of the
9-month period referred to in Section 3(d) of this Agreement, then all of the
unvested Restricted Stock of such Participant, to the extent not previously
forfeited, shall vest upon the Change in Control.

 

3.             Certain Definitions.   Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.  The following terms shall
have the following meanings:

 

(a)           “Affiliate” means an affiliate of the Company within the meaning
of Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”).

 

(b)           “Business Day” means a date on which commercial banks in New York,
New York are open for general business.

 

(c)           “Change in Control” has the meaning given to such term in the
Plan.

 

(d)           “Disability” or “Disabled” means, notwithstanding any definition
in the Plan, that, in the determination of the Committee, the Participant is
both (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months and (ii) (x) in case the Participant is eligible for the
long term disability program offered to United States-based employees by the
Company or its Affiliates, the Participant has actually received long term
disability benefits for no less than 9 months or (y) in case the Participant is
not eligible for such long term disability program solely by virtue of not
having been based in the United States, the Participant would have been eligible
to receive long term disability benefits for no less than 9 months but for the
Participant not being based in the United States.  For purposes of
Section 2(b) above, it is understood that the Disability shall be deemed to be
incurred on the last day of the 9-month period contemplated in clause (ii) of
the immediately preceding sentence.  In the event the Participant has met the
condition set forth in clause (i) of the first sentence of this definition but
does not satisfy the condition set forth in clause (ii) of this definition
solely by reason of the Participant’s death, then the provisions of such clause
(ii) shall be deemed to have been satisfied and for purposes of
Section 2(b) above the Disability shall be deemed to be incurred on the date of
such death.

 

 

 

2

--------------------------------------------------------------------------------


 

 

4.             Delivery of Restricted Stock.  The Restricted Stock hereby
awarded shall be maintained in “book-entry” form, registered in the
Participant’s name on the stock transfer books of the Company, and no actual
certificates therefore shall be delivered by the Company.  As a condition to the
receipt of the Restricted Stock, the Participant is required to open an account
with the third party administering the Company’s equity awards programs
(currently Charles Schwab) (the “Administrator”), and as and to the extent such
Restricted Stock shall vest pursuant to Section 2, the Company shall cause the
shares of vested Restricted Stock (net of any shares required to be withheld) to
be credited to the Participant’s account with the Administrator.  The
Participant shall be the record owner of the Restricted Stock until or unless
such Restricted Stock is forfeited pursuant to Section 2 hereof.  As record
owner, the Participant shall be entitled to all rights of a holder of the Common
Stock, except that (1) any and all shares of Common Stock received by the
Participant with respect to the unvested Restricted Stock as a result of a stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, reclassification of shares of Common Stock, merger or
consolidation shall be deemed to be Restricted Stock subject to all of the
provisions of this Agreement and shall vest at the same time as the Restricted
Stock giving rise to such additional shares received, and (2) until the
Restricted Stock Vesting Date, the Restricted Stock shall be subject to the
limitations on transfer set forth in the Plan and Section 11 of this Agreement,
and the Company may so limit transfers of the Restricted Stock on its books. 
The Participant agrees to take such action and execute such instruments which
the Company or the Administrator may deem necessary or advisable to accept,
maintain, receive or transfer the Restricted Stock in accordance with the Plan
and this Agreement.

 

5.             No Employment Rights; Termination of Employment.  Nothing in this
Agreement shall give the Participant any right to continue in the employment of
the Company or any of its Affiliates or to interfere in any way with the right
of the Company or any of its Affiliates to terminate the employment of the
Participant.  For purposes of this Agreement, a Participant’s continued
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.

 

6.             Plan Provisions.  The provisions of the Plan shall govern, and if
or to the extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern.  The Participant
acknowledges receipt of a copy of the Plan prior to the execution of this
Agreement.

 

7.             Administration.  The Committee will have full power and authority
to interpret and apply the provisions of this Agreement and the decision of the
Committee as to any matter arising under this Agreement shall be final, binding
and conclusive.  Such power and authority may be delegated, to the extent not
prohibited by the Plan, to one or more members of the Committee or any other
person or persons designated by the Committee.

 

8.             Withholding. In the event that prior to any vesting date the
Participant has not provided the Company with notice (which may be by written
notice or by an election made via the website operated by the Administrator)
(the “Payment Notice”) at least five (5) Business Days prior to that vesting
date to the effect that the Participant will provide the Company

 

 

 

3

--------------------------------------------------------------------------------


 

 

payment of the amount, if any, deemed necessary by the Company in its reasonable
discretion to enable the Company and its Affiliates to satisfy the minimum
federal, foreign or other tax withholding or similar obligations of the Company
and its Affiliates with respect to the shares of Common Stock vesting on such
vesting date or in the event the Participant provides the Payment Notice but
does not deliver payment of the appropriate amount to the Company, then the
Company shall satisfy the minimum federal, foreign or other tax withholding or
similar obligation of the Company and its Affiliates with respect to such
vesting by withholding the number of shares of Common Stock (on and valued as of
the vesting date) sufficient to satisfy such minimum withholding and other
obligations.

 

9.             Notices. All notices or other communications to be given or
delivered in connection with this Agreement shall be in writing and shall be
deemed to have been properly served if delivered personally, by courier, or by
certified or registered mail, return receipt requested and first class postage
prepaid, in the case of notices to the Company, to the attention of Director of
Human Resources, at the Company’s offices at 5 Clock Tower Place, Suite 500,
Maynard, MA 01754, and in the case of notices to the Participant, to the
Participant’s last known address (as noted in the Participant’s personnel file)
or such other addresses as the recipient party has specified by prior written
notice to the sending party. All such notices and communications shall be deemed
received upon the actual delivery thereof in accordance with the foregoing.

 

10.           Binding Effect; Headings.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.

 

11.           Non-Assignability, Etc.  The Restricted Stock may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance of the Restricted Stock shall be void and
unenforceable against the Company.

 

12.           Securities Laws; Insider Trading.  The Committee may from time to
time impose any conditions on the Restricted Stock as it deems necessary or
advisable to ensure that the Plan, this Agreement and the issuance and resale or
any securities comply with all applicable securities laws, including without
limitation Rule 16b-3 under the Exchange Act and the Securities Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.

 

 

 

4

--------------------------------------------------------------------------------


 

 

13.           General.  This Agreement shall become valid and binding on the
parties when accepted by the Participant via the website operated by the
Administrator.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (other than the conflict of laws
provisions thereof).  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter, including but
not limited to the provisions of any and all employment agreements and offer
letters (such as terms providing for acceleration or other enhancement to
restricted stock or other equity interests in the event of the occurrence of
specified events), except and only to the extent of any obligations of the
Company or its Affiliates relating to Section 280G of the Internal Revenue Code
of 1986, as amended, and may not be modified except by written instrument
executed by the parties.  The Participant has not relied on any representation
not set forth in this Agreement.  In the event that any calendar date on which
vesting is purportedly scheduled pursuant to the terms of Section 2 is not a
Business Day, the vesting shall automatically be delayed until the first
Business Day following that calendar date.

 

14.           Certain Changes.  In the event of any adjustment in the number of
shares of Restricted Stock covered by this Agreement pursuant to any of the
provisions of this Agreement, any fractional shares resulting from such
adjustment will be disregarded, and the Restricted Stock, as adjusted, will
cover only the number of full shares resulting from the adjustment.

 

 

 

 

 

5

--------------------------------------------------------------------------------